Citation Nr: 0619884	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  97-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to Agent Orange exposure.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In February 2005, the Board issued a decision confirming the 
RO's denials of service connection for post-traumatic stress 
disorder (PTSD) and colon polyps.  The veteran has not 
appealed any of the above findings.  Therefore, with respect 
to these matters, the Board's February 2005 decision, which 
subsumes the prior RO decision, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2005).  

The same February 2005 Board decision remanded the current 
skin condition claim on appeal for the RO to ask the veteran 
to identify all VA and private medical providers who have 
treated or examined the veteran for a skin condition.  The RO 
complied by way of an April 2005 letter to the veteran 
requesting such information.  The veteran did not respond to 
the RO's request.  The case has been returned to the Board 
and is again ready for appellate consideration.   


FINDINGS OF FACT

1.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicides.

2.  There is no evidence of any skin condition in service or 
for many years thereafter, and no competent evidence of a 
nexus between any current skin conditions and the veteran's 
period of active service, including his exposure to 
herbicides.  


CONCLUSION OF LAW

Service connection for a skin condition, to include as due to 
Agent Orange exposure is not established.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  For purposes of the presumption, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset. Id.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this respect,  two separate 
VA examinations dated in November 1996 diagnosed the veteran 
with dermatitis, pruritus, and tinea versicolor due to skin 
lesions present on the veteran's arms, elbows, and upper 
torso.  A subsequent March 1997 VA dermatology clinic note 
shows treatment for seborrheic dermatitis and tinea 
versicolor.  A private medical record from "G.S.," MD., 
dated March 2000 documents acne.  Finally, a VA outpatient 
treatment record from September 2000 records that the veteran 
suffers from a chronic skin condition.  For purposes of this 
decision, the Board will assume that the veteran currently 
has a chronic skin condition.     

The veteran alleges that his skin condition may be related to 
exposure to Agent Orange or other herbicide agent in service 
from October 1965 to October 1967.  Initially, service 
personnel records (SPRs) and the veteran's DD Form 214 
confirm that the veteran has "service in Vietnam," such 
that exposure to herbicides to include Agent Orange may be 
presumed.  38 C.F.R. § 3.307(a)(6), 3.313(a).     

The Board must therefore determine whether he is entitled to 
presumptive service connection for any of his skin conditions 
pursuant to 38 U.S.C.A. § 1116 and        38 C.F.R. § 
3.307(a)(6), as well as whether the veteran is entitled to 
service connection on a direct basis.  Combee, 34 F.3d at 
1043.

First, neither dermatitis, seborrheic dermatitis, pruritus, 
acne, tinea versicolor, nor any other skin condition 
diagnosed in the claims folder for the veteran is on the list 
of diseases associated with herbicide exposure for purposes 
of the presumption.
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The evidence 
does not show that the veteran has chloracne or other 
acneform disease consistent with chloracne or porphyria 
cutanea tarda, the skin diseases for which 38 C.F.R. 
§ 3.309(e) is applicable.  According to a March 2000 
statement, the veteran has indicated that he was diagnosed 
with chloracne by Dr. R.  However, the claims folder is 
negative for any such evidence, despite the April 2005 letter 
requesting that the veteran produce information regarding a 
diagnosis or treatment for chloracne.  As a result, the 
automatic presumption of service connection afforded for 
certain specific skin diseases associated with exposure to 
herbicides, specifically Agent Orange, is not for application 
in this case.  Post-service medical records provide evidence 
against this claim.  

Second, the Board finds that service connection for 
dermatitis, seborrheic dermatitis, pruritus, acne, tinea 
versicolor, or any other skin condition on a direct basis as 
the result of herbicide exposure is not warranted.  In that 
respect, even though the veteran is presumed exposed to a 
herbicide as a result of his service in Vietnam under 38 
C.F.R. § 3.307(a)(6), there is no competent medical evidence 
of a nexus between any of these current conditions and his 
exposure to herbicides in service from October 1965 to 
October 1967, more than 35 years ago.  

Third, and finally, the Board finds that direct service 
connection for the veteran's skin conditions as they relate 
to his military service is not warranted.  In this respect, 
there is no evidence of any of these skin conditions in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  During his hearing 
testimony, the veteran stated that he had skin rashes in 
service, but service medical records (SMRs) are silent as to 
any skin disorder besides a bout of the mumps.  SMRs supply 
clear evidence against the veteran's claim.    

Post-service, the Board notes the first medical evidence of 
any complaint, treatment, or diagnosis for these skin 
conditions in the claims folder is from 1996, decades after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another). 

In this respect, the Board acknowledges that the November 
1996 VA examiner's handwritten work sheet records the 
veteran's reported history that he has experienced skin 
rashes for over 20 years since service.  The examiner 
proceeds to opine that the veteran's tinea versicolor 
"certainly may be acquired in the tropics."  However, this 
opinion is too speculative.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may not" and is too speculative to establish 
a medical nexus).  Also, the examiner's notation that the 
veteran has experienced skin rashes for the past 20 years is 
not based on a review of the medical evidence in the claims 
folder.  A medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet App. 229, 233 (1993).  
Overall, the opinion is simply outweighed by the medical 
evidence of record in the claims folder that does not 
demonstrate treatment for any skin condition until 1996, many 
years after service.      

Consequently, there is simply no competent, medical evidence 
or opinion that relates any of the veteran's skin conditions 
to his period of military service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).    

Even presuming exposure to herbicides, neither the veteran 
nor his representative, without evidence showing that either 
has medical training or expertise, is competent to offer an 
opinion as to the etiology of any skin condition currently 
present.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a skin condition.  
38 U.S.C.A. § 5107(b).  There is no evidence of a skin 
condition in service or for many years thereafter, and no 
competent evidence of a connection between any current skin 
condition and the veteran's military service, to include 
exposure to herbicides therein.  The appeal is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.   See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in March 2001, April 
2004, and April 2005, as well as information provided in the 
rating decision and statement of the case (SOC), and 
supplemental statements of the case (SSOCs), the RO advised 
the veteran of the evidence needed to substantiate his claim 
for a skin condition and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the May 2004 and February 2006 SSOCs 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  38 C.F.R. § 
3.159.  The Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

The Board notes that the April 2005 VCAA letter from the RO 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The 
Board finds no prejudice to the veteran in receiving later 
notice of this provision.  

The Board observes that the adverse determination on appeal 
was issued in January 1997, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini, 18 Vet. App. at 120.  In any 
event, as stated above, the Board finds that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (holding that the Court must take due account of 
the rule of prejudicial error when considering compliance 
with VCAA notice requirements).  38 C.F.R. § 20.1102 (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the timing of receipt of VCAA notice has prejudiced him in 
any way.  

In addition, a May 2006 letter from the RO advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Since the preponderance of the evidence is against 
service connection, the veteran is not prejudiced by late 
receipt of this notice.  

The Board notes that a VA etiological opinion has not been 
obtained for his skin condition claim.  However, the Board 
finds that the evidence, discussed above, indicates that the 
veteran did not receive treatment for any skin condition 
during service and that there is no competent medical 
evidence of any probative weight showing a nexus between any 
skin condition and military service to include herbicide 
exposure.  Thus, a remand for an examination and/or opinion 
is not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide, as a whole, no basis to grant his claim, and provide 
evidence against the claim, the Board finds no basis for an 
additional VA examination/opinion to be obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
February 2005 remand.

As to the above remand, the Board acknowledges the 
representative's claim in the June 2006 Appellant's Brief 
that the RO has not complied with remand instructions to 
obtain missing VA treatment records from March 1997 to March 
2000.

In this regard, VA's duty to assist includes obtaining 
records of "relevant" VA medical treatment identified by 
the veteran.  38 U.S.C.A. § 5103A(c)(2); 
 38 C.F.R. § 3.159(c).  The February 2005 remand requested 
that the RO ask the veteran to identify all VA and private 
medical providers who have treated or examined the veteran 
for a skin condition, to include chloracne.  Upon a response 
from the veteran, the RO was then instructed to obtain such 
records that are not in the claims folder.  The RO complied 
by way of an April 2005 letter to the veteran requesting such 
information.  However, the veteran did not provide any 
information in response to the RO's request. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

There is no indication from the veteran that VA treatment 
records dated from March 1997 to March 2000 would be 
"relevant" for purposes of showing treatment for chloracne, 
or a nexus between any current skin condition and the 
veteran's military service.  In fact, at his March 2000 
personal hearing, the veteran indicated that VA treatment 
records would show treatment for PTSD.  Thus, even the 
veteran has indicated that an additional remand to obtain 
these alleged records would not provide a basis to grant this 
claim.  In any event, any VA medical records not currently 
secured could not alter the ultimate disposition of the 
appeal.  VA is not required to search for evidence which, 
even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  Accordingly, there is no 
benefit to the veteran in further delaying the final 
adjudication of his appeal, which has been pending for many 
years, by remanding the case to look for VA medical records.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).
  
With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, VA treatment records, and several VA 
examinations.  The veteran also was given the opportunity to 
present testimony at two personal hearings.  In addition, the 
Board remanded this case to assist the veteran with his 
claim.  Thus, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for a skin condition, to include as due to 
Agent Orange exposure is denied.     

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


